Citation Nr: 0947194	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-09 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from June 1989 to September 
1994.  He is a Persian Gulf War veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington n.

In May 2009, the Board remanded the claim for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  Where the remand orders of the 
Board are not complied with, the Board errs in failing to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In the May 2009 remand, the Board directed that the case be 
forwarded to the African American PTSD Association for review 
by a representative and preparation of a statement on the 
appellant's behalf, which must be associated with the claim 
folder.  The Board notes that a VCAA notification letter of 
July 2009 notes that a copy of the notification letter was 
sent to the African American PTSD Association.  However, 
there is no indication in the record that the case was 
forwarded to the representative for review and preparation of 
a statement on behalf of the appellant.  Furthermore, no 
representative statement is of record.  Finally, the Board 
notes that the file contains two manila envelopes, one 
addressed to the appellant and the other addressed to the 
African American PTSD Association.  The envelopes contain a 
letter dated in November 2009 intended to notify the 
appellant that his case had been forwarded to the Board.  
These envelopes appear to be the original letters intended to 
be mailed out to the appellant and his representative.  
However, it appears the letters were never mailed out.  
Considering that there is no statement from the appellant's 
representative and considering the irregularity in the 
process, specifically the unmailed letters, the Board cannot 
be certain that the appellant's representative was forwarded 
the case and given the opportunity to submit a statement as 
was required by the May 2009 remand.  As such, the RO is 
requested to comply with the Board's remand directives as 
stated below.

Moreover, the appellant's May 2005 claim sought service 
connection for PTSD, and to date the RO has adjudicated and 
developed for appellate review only such specific claim.  
However, in a precedent case decided in the interim, Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the 
scope of a mental health disability claim includes any mental 
disorder that may be reasonably encompassed by the claimant's 
description of the claim, reported symptoms, and other 
information of record, i.e., that matter(s) of service 
connection for psychiatric disability(ies) other than PTSD 
is/are part and parcel of a service connection for PTSD claim 
(and that such matter(s) is/are before the Board until the 
Veteran indicates otherwise).  The record reflects a 
psychiatric diagnosis of depressive disorder.  As the RO has 
not developed or adjudicated the matter of service connection 
for such other psychiatric disability, this must be done on 
remand. 

Accordingly, the case is REMANDED for the following action:

1.  The case should be forwarded to the 
African American PTSD Association for 
review by a representative and 
preparation of a statement on the 
appellant's behalf.  The statement must 
be associated with the claim folder.  
Any efforts to comply with this request 
should be documented in the claim file.  
(If this cannot be accomplished, the 
AOJ should explain and provide 
reasoning.)

2.  Regarding psychiatric disability 
other than PTSD, the RO should send the 
appellant proper VCAA notice as to a 
claim of service connection for such 
disability(ies), and afford the 
appellant and his representative the 
opportunity to respond.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
H.N. SCHWARTZZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


